Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 2, and 5, these claims all use the phrase “can be”. It is unclear as to whether or not the limitations following these phrases are positively recited or if they are optional or conditional. Please clarify. 
Regarding Claim 1 line 13 reads “…which rotation is sensed by a sensorless sensing unit…”. It is unclear as to how something can be sensed without a sensor. For the purposes of examination, a sensorless sensing unit will be understood to be a sensor of some kind.
Regarding Claims 4, 7, and 14, these claims all use the phrase “…predefined force/travel characteristic curve…”. It is unclear as to whether the predefined characteristic curve is either a force curve, travel curve, or both. 
Regarding Claims 3, 6, 8-12-13, these claims are rejected based upon their dependency of rejected claims above
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Smart US Pub No. 20150233154 A1.
Regarding Claim 1, Smart teaches: A door handle assembly having a vehicle door handle (10) and a vehicle door (P0166, L3), wherein the vehicle door handle can be moved between a first, retracted position (Fig 2), in which an essentially planar surface (16) of the vehicle door handle is flush with an outer face (12) of the vehicle door, and a second, extended position (Fig 4), in which a grip opening (Fig 6, opening is space between handle 10 and seal 4) between the outer face of the vehicle door and a grip inner side (P0170, L12-L13) of the vehicle door handle is cleared for a user, and wherein the vehicle door handle can be moved between the first position and the second position with the aid of an electric motor (30), which can be controlled by a control unit (54), wherein the electric motor can be set in rotation starting from the second position of the vehicle door handle by the application of an external force by a user (P0036, L2-
Regarding Claim 2, Smart as modified above teaches: The door handle assembly as claimed in claim 1, wherein the external force is a force which is directed in the direction of the vehicle door (P0036 L2-L3, force is directed in direction of vehicle door) or is a force which points away from the vehicle door (D4), and wherein the direction of the external force acting on the vehicle door handle can be detected by a force sensor. While Smart teaches that the force is evaluated instead of the rotation of the motor, rearranging the sensor to detect the rotation of the motor as applied to claim 1 above is obvious to one of ordinary skill in the art. 
Regarding Claim 3, Smart teaches: The door handle assembly as claimed in claim 1, wherein after the detection of an external force directed in the direction of the vehicle door (P0036 L2-L3, force is directed towards the vehicle door) the control unit actuates the electric motor in order to move the vehicle door handle into the first position (P0037).
Regarding Claim 5, Smart teaches: The door handle assembly as claimed in claim 1, wherein the vehicle door handle can be moved, by the application of the external force, pointing away from the vehicle door (Fig 7 D4), by the user, from the second position into a third, pulled-out position (Fig 7) in which the grip opening between the outer face of the vehicle door and a grip inner side of the vehicle door handle can be enlarged in comparison with the second 
Regarding Claim 6, Smart teaches: The door handle assembly as claimed in claim 5, wherein the external force, pointing away from the vehicle door (D4), of the user is transmitted directly from the vehicle door handle to the vehicle door (P0199 L3-L11; Please note: it is the Examiner’s position that once the door handle is in the operative position (Fig 7, 8, and 9) the external force will be directly transmitted from handle to door as operating member 28 of the door handle abuts against second lever arm 42, which itself abuts against parts of the housing in two places, upper right and lower right surfaces of second lever arm 42). While Smart is silent to an explicit stop, a person having ordinary skill in the art would understand that the door handle will reach a maximum travel to then allow the user to pull the door open via the handle once the door is unlatched therefor having a stop. 
Regarding Claim 12, Smart teaches: The vehicle door assembly as claimed in claim 1, wherein the control unit carries out the locking or unlocking of the vehicle doors and/or the actuation of the electric motor (P0058 L1-L4) after the checking of authorization (P0208, L5-L13.
Regarding Claim 13, Smart teaches: The door handle assembly as claimed in claim 2, wherein after the detection of an external force directed in the direction of the vehicle door the control unit actuates the electric motor in order to move the vehicle door handle into the first position (P0036 L2-L3, force is directed towards the vehicle door).
Allowable Subject Matter
Claims 4, 7-11, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and written to overcome the 112 rejections above.
Regarding Claim 4, none of the prior art discloses or renders obvious a vehicle door latch having the combination of features recited in Claim 4. The closest prior art Smart US Pub No.  20150233154 A1 teaches a door handle assembly with an electric motor that can be set in rotation by an external force directed into the direction of the vehicle door. Smart fails to teach the motor applying an opposing force to compensate the external force according to a predefined force/travel characteristic curve.
Regarding Claim 7, none of the prior art discloses or renders obvious a vehicle door latch having the combination of features recited in Claim 7. The closest prior art Smart US Pub No.  20150233154 A1 teaches a door handle assembly with an electric motor controlled by a control unit that can be set in motion by an external force. Smart does not teach the external force pointing away from the door between a second and third position, is compensated by an opposing force applied by the motor according to a predefined force/travel characteristic curve.
Regarding Claim 8, none of the prior art discloses or renders obvious a vehicle door latch having the combination of features recited in Claim 8. The closest prior art Smart US Pub No. 20150233154 A1 teaches a door handle assembly with a control unit and an electric motor. Smart does not teach the control unit evaluating an induced voltage generated by the rotation of the electric motor by an external force to determine the rotational angle of the electric motor. 
Regarding Claim 9, none of the prior art discloses or renders obvious a vehicle door latch having the combination of features recited in Claim 9. The closest prior art Smart US Pub No. 20150233154 A1 teaches a door handle assembly with a force sensor. Smart does not teach a sensor being used to detect the rotations of the electric motor where the sensor senses the rotational angle of the motor.
Regarding Claims 10, and 11, these claims are objected to as allowable due to their dependency on claim 8.
Regarding Claim 14, none of the prior art discloses or renders obvious a vehicle door latch having the combination of features recited in Claim 14. The closest prior art Smart US Pub No. 20150233154 A1 teaches a door handle assembly with a control unit and an electric motor. Smart does not teach an external force of a user in a direction pointing away from the vehicle door, is compensated by  an opposing force applied by an electric motor according to a predefined force/travel characteristic curve.
Regarding Claims 15, and 16, these claims are objected to as allowable due to their dependency on claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847.  The examiner can normally be reached on Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675